Case 3:19-cv-05857-SI Document 26-2 Filed 11/18/19 Page 1 of 2




              Exhibit B
                                                 Case 3:19-cv-05857-SI Document 26-2 Filed 11/18/19 Page 2 of 2


                                                                                         Loss Chart
Company Name                          Slack Tecnologies, Inc.
Client Name                           Fiyyaz Pirani                                                                    LIFO Loss      ($1,410,863.16)
Ticker Symbol                         WORK
Offering Date:                        06/20/2019


                 Date                          Quantity              Purchase Price         Total Expenditure     Sale Price          Total Proceeds          Balance
              6/20/2019                         30,000                   $38.50*             ($1,155,000.00)                                              ($1,155,000.00)
              6/21/2019                         20,000                   $38.50               ($770,000.00)                                                ($770,000.00)
              6/21/2019                         20,000                   $37.00               ($740,000.00)                                                ($740,000.00)
              6/24/2019                         20,000                   $35.99               ($719,800.00)                                                ($719,800.00)
               7/9/2019                          1,316                   $34.50                ($45,402.00)                                                 ($45,402.00)
              7/12/2019                         18,684                   $34.49               ($644,411.16)                                                ($644,411.16)
              7/19/2019                         35,000                   $31.89              ($1,116,150.00)                                              ($1,116,150.00)
              8/28/2019                         25,000                   $28.98               ($724,500.00)                                                ($724,500.00)
               9/9/2019                         80,000                   $24.07              ($1,925,600.00)                                              ($1,925,600.00)
                                                                                                                                         Subtotal         ($7,840,863.16)
                                                                                           Closing Price on the
                                                                                           Date the Action was
          Shares Retained                                                                         Filed                            Retained Share Value    $6,430,000.00
              250,000                                                                            $25.72                                   Total           ($1,410,863.16)

*Lesser of the opening price per share on 6/20/2019 ($38.50) and the actual purchase price used.




                                                                                             Sheet1
